DISMISS; and Opinion Filed October 16, 2013.




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01270-CR
                                  No. 05-13-01271-CR
                                  No. 05-13-01272-CR
                                  No. 05-13-01273-CR
                                  No. 05-13-01274-CR
                                  No. 05-13-01275-CR
                                  No. 05-13-01276-CR
                                  No. 05-13-01277-CR
                                  No. 05-13-01278-CR
                                  No. 05-13-01279-CR
                                  No. 05-13-01280-CR

                         RAECHELLE BRATTON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 203rd Judicial District Court
                                Dallas County, Texas
            Trial Court Cause Nos. F10-72164-P, F11-00346-P, F12-00090-P,
                 F13-00384-P, F13-00385-P, F13-00386-P, F13-00387-P,
                 F13-00388-P, F13-00389-P, F13-00390-P, F13-00396-P

                           MEMORANDUM OPINION
                           Before Bridges, Fillmore, and Lewis

      Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED
and that this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                     PER CURIAM

Do Not Publish
TEX. R. APP. P. 47


131270F.U05